                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SONEET R. KAPILA, as Assignee;

                       Plaintiff,                                     8:21CV104

        vs.
                                                             ORDER TO SHOW CAUSE
KENNETH “KIP” GORDMAN,

                       Defendant.


       This matter comes before the court after a review of the docket and pursuant to NECivR
41.2, which states in relevant part: “At any time, a case not being prosecuted with reasonable
diligence may be dismissed for lack of prosecution.”
       Plaintiff commenced this action on March 12, 2021. (Filing No. 1). On March 31, 2021,
Plaintiff filed a signed Waiver of Service of Summons dated March 29, 2021. (Filing No. 18).
The Waiver acknowledges Defendant’s response to the Complaint would be due May 25, 2021.
To date, Defendant has not filed any responsive pleading and Plaintiff has taken no further action
in this case. Plaintiff have a duty to prosecute the case and may, for example, seek default in
accordance with the applicable rules, voluntarily dismiss this case, or take other action as
appropriate. Under the circumstances, Plaintiff must make a showing of good cause for failure to
prosecute or the action will be dismissed. Accordingly,


       IT IS ORDERED: On or before July 9, 2021, Plaintiff must show cause why this case
should not be dismissed for failure to prosecute or take some other appropriate action.


     Dated this 23rd day of June, 2021.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
